Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Inductive Heater (Figs. 3-4 & 13), Species Fluid Separator (Figs. 6A-6B), Species Release Vacuum Valve (Fig. 15B) in the reply filed on 07/08/22 is acknowledged.
Claims 63 & 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of Figs. 5, 7A-22, 25A & 15C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “air filter” (of the vacuum release valve) in claim 62 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 59 is objected to because of the following informalities:  the term “sensor” in claim 59 is very broad because there are more than one sensor in the system of the claimed invention.  Applicant should provide more specifically that what kind of sensor being included in the claimed invention.  For example: fluid out sensor, or temperature sensor, ...Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the original specification describes that the vacuum release valve ... preventing triggering the sensor, as required in the claim 59.  Examiner acknowledges that the vacuum release valve allows flow of air into the inflow tuning to prevent deformation of the inflow tubing, but the original specification does not mention of how does the vacuum release valve cause to prevent the triggering of the sensor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 59-62, 66 & 68-73 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274).
Regarding claim 59, Cassidy discloses a disposable unit of a system for heating a fluid, in Figs. 1-4, the disposable unit comprising: 
a conduit 25 defining a central opening (an inner space of the conduit 25, Fig. 2); 
one or more secondary inductors 41A-41J within the conduit 25; 
an inflow tubing connected to the conduit (a fluid line from a reservoir 11 connects to a pump 13 and to the conduit 25 of the heater 15);  
wherein each of the one or more secondary inductors 41A-41J is substantially parallel 
Cassidy does not disclose a vacuum release valve; and 
a sensor; and wherein, when pressure in the inflow tubing is lower than atmospheric pressure, the vacuum release valve allows flow of air into the inflow tubing, thereby preventing deformation of the inflow tubing and triggering the sensor.  
Landy discloses a disposable unit 46 of a system for heating a fluid, in Figs. 1-11, the disposable unit comprising: a sensor (fluid out detector 196, or pressure transducer 190, or air detector 192). Note: the claim 59 does not clearly recited what kind of sensor being provided in the claimed invention. With the broadest interpretation, Examiner can assume any sensor can be provided in the system.  
Landy also discloses that a vacuum release valve 364.  Note: the para [0049] states that to the top of each of reservoirs 50, 52 there should be re-attached one vacuum relief valve 364.  In other words, the vacuum release valve is located at the top of each of the reservoirs 50 & 52.  A person skilled in the art would recognize that the vacuum release valve allows flow of air into the reservoirs 50 & 52 at a pressure of the reservoirs is lower than atmospheric pressure. Since the reservoirs 50 & 52 being connected to inflow tubing 60, therefore, the air is also flowing into the inflow tubing 60 when pressure in the inflow tubing is lower than atmospheric pressure.
The limitation “... preventing deformation of the inflow tubing and triggering the sensor” is a functional limitation and only requires to perform of function.  In this case, the vacuum rele ase valve in Landy allows flow of air into the reservoir and into the inflow tubing, therefore the valve release valve is capable of preventing deformation of the inflow tubing and preventing of triggering the sensor.   
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy with including a sensor (fluid out detector, or pressure transducer, or air detector) as taught by Landy, in order to detect amount of the fluid flowing into the tubing (or detect the air into the tubing).  It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy with providing a vacuum release valve being locate at each of a top of the reservoirs, as taught by Landy, in order to allow air flowing into the reservoir and tubing to eliminate the possibility of rupturing the reservoir and the tubing.  
Regarding claim 60, Cassidy discloses that a reservoir 10 for containing an infusate, e.g., blood, plasma, or other solution, col. 2, lines 20-21.  
Regarding claims 61-62, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention. As discussed in the claim 59 above, Landy discloses that the vacuum release valve is connected to the reservoir (e.g. the vacuum release valve is located at the top of the reservoir).  
Regarding claim 66, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention. Cassidy further discloses a fluid/air separator 23 comprising an inlet nozzle (on a left side of the fluid/air separator 23 in Fig. 1) and an outlet nozzle (on a right side of the fluid/air separator 23 and then connects to a patient, Fig. 1).  Note: Cassidy states that the infusate (fluid) passes through a separator 23 which removes any possible entrained air bubbles and then passes to the patient, col. 2, lines 36-38.  In other words, both of the infusate fluid and air enter into the separator 23, the air trapped inside the separator 23 and only fluid exits and enters into a patient.  Therefore, the separator 23 can be named as fluid separator or air separator. 
Regarding claim 68, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that a bubble trap (inside the air separator 23) for removing air bubbles from fluid flowing through the system, col. 2, lines 36-38.
Regarding claim 69, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that a primary inductor 55 comprising: a ferrite bobbin core 56; and a winding (coil 55) wound around the ferrite bobbin core, Fig. 2.  
Regarding claim 70, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that, wherein the primary inductor generates a magnetic flux that passes through the central opening, col. 3, lines 11-13.  
Regarding claim 71 Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that wherein the primary inductor 55 is inductively coupled to the plurality of secondary inductors 41A-41J, Fig. 2.  
Regarding claim 72, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that wherein the plurality of secondary inductors 41A-41J are disposed concentrically about the primary inductor 55, Fig. 2.  
Regarding claim 73, Cassidy in view of Landy discloses all claimed subject matter as required in the claimed invention.  Cassidy further discloses that: two ferrite magnetic end plates 57 & 58, wherein the primary conduct 55 and the plurality of secondary conductors 41A-41J are disposed between the two ferrite magnetic end plates, see Fig. 2, and wherein the two ferrite magnetic end plates 57 & 58 to improve the degree of coupling between the winding 55 and the secondary inductors 41A-41J, col. 3, line 16-19.



Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274) and further in view of Adams (US 4,249,481).
Cassidy in view of Landy discloses all claimed subject matter except that a tubing attached to the top of the reservoir, and the vacuum release valve is connected to the reservoir through the tubing.  
It is noted that Landy also discloses that there is a conventional arrangement in the therapeutic infusion system comprising: an IV bag 36/38 connects to the reservoir 50/55.  Therefore, a person skilled in the art would recognize that Cassidy in view of Landy can have other option for arrangement of the therapeutic fluid in the Cassidy in view of Landy’s device system that the bag (a source) being connected to the reservoir. 
In other words, the Cassidy in view of Landy comprising: a bag 36/38 being connected to the reservoir 50/52 in Cassidy. 
Adams discloses a milking apparatus system, in Figs. 3-4 comprising: a reservoir 58; a tubing 60 attached to the top of the reservoir 58, and the vacuum release valve 80 is connected to the reservoir through the tubing.  
It is noted that the Cassidy discloses a therapeutic infusate processing device, meanwhile, Adams discloses a milking apparatus.  However, Adams discloses another way to provide a location of the vacuum release valve so that the air can flow into the reservoir.  Cassidy and Adams are both from the same field of endeavor of using the vacuum release valve to introduce air into the reservoir, the purpose disclosed by Cassidy would have been recognized in the pertinent art of Adams.
Thus, it would have been obvious to one skilled in the art to substitute/replace the location of the vacuum release valve for the other to achieve the same result of allowing the air into the reservoir. 
It is noted that the Cassidy in view of Landy and further in view of Adams comprising: the vacuum release valve being located at a tubing in between the bag 36/38 (as modified by Landy) and the reservoir 11 in Fig. 1 in Cassidy

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 5,319,170) in view of Landy et al. (US 2015/0190274) and further in view of Rosenberg (US 3,896,733).
Cassidy in view of Landy discloses all claimed subject matter except that the vacuum release valve comprises air filter.  
Rosenberg discloses a vent air valve 27 comprises air filter 29 & 30.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Cassidy in view of Landy with providing an air filter located inside the vacuum release valve, as taught by Rosenberg, in order to prevent bacteria entering the reservoir. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783